Citation Nr: 1103677	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  97-26 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals (Board) on November 25, 2009, denying entitlement to an 
evaluation in excess of 20 percent disabling for the Veteran's 
chronic gastrointestinal disability from July 1, 1961, to 
September 26, 1994, is warranted.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for the Veteran's chronic gastrointestinal disability 
from July 1, 1961, to September 26, 1994.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran served on active duty from May 1952 to April 1955.  
He was born in 1934.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from July 1997 and September 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In the July 1997 rating decision, the RO assigned a 20 percent 
disability rating for the Veteran's duodenal ulcer, effective 
from February 14, 1957.  In the September 1997 rating decision, 
the RO denied the Veteran's claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for disability claimed to have been 
incurred as a result of experimental treatment with 
radium/radiation at a VA medical facility in 1957.  The record 
reflects that he subsequently perfected a timely appeal as to 
both the evaluation assigned for his duodenal ulcer and the 
denial of his claim for benefits under 38 U.S.C.A. § 1151.

In October 1999, the Board denied the Veteran's claim of 
entitlement to benefits under 38 U.S.C.A. § 1151.  The Board 
further denied entitlement to a rating in excess of 20 percent 
for the Veteran's duodenal ulcer from February 14, 1957, to April 
7, 1959, and from July 1, 1961, to September 26, 1994.  The Board 
also granted entitlement to a 40 percent disability rating for 
the Veteran's duodenal ulcer from April 8, 1959, to March 8, 
1961.

Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the attorney then representing the Veteran 
filed a motion, asserting that the Board had committed error in 
the October 1999 decision and requesting that the Court vacate 
and remand that portion of the Board's decision dealing with the 
Veteran's claim for benefits under 38 U.S.C.A. § 1151. 

The Veteran's then-attorney subsequently filed a substitute 
motion, requesting that both issues addressed by the Board in the 
October 1999 decision be vacated and remanded from the Court to 
the Board.  The VA Office of General Counsel also filed a 
separate motion for remand, asserting that a remand of this case 
from the Court to the Board was warranted for a different reason, 
i.e., the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

In July 2001, the Court granted the motion of the VA General 
Counsel, vacated the Board's October 1999 decision, and remanded 
this case so that the Board could consider the impact of the VCAA 
upon the Veteran's claims.  With respect to the alleged errors 
asserted by the Veteran's attorney, the Court concluded that it 
would not be appropriate to discuss them in light of the 
readjudication ordered due to the passage of the VCAA.  The Court 
noted, however, that the Veteran and his attorney would be free 
to argue those claimed errors directly to the Board.

The case was subsequently returned to the Board for further 
appellate review consistent with the Order of the Court.  The 
Board notes that, in the motions filed with the Court, the 
Veteran's attorney had argued that the Board had erred by not 
providing the Veteran with a personal hearing as he allegedly had 
requested in a VA Form 9 submitted in January 1997.  Although the 
Board was of the contrary opinion that the VA Form 9 in question 
had been submitted in regard to a prior appeal, and not with 
respect to those issues currently on appeal, nevertheless, in an 
effort to assure the Veteran his full due process rights, the 
Board issued a letter to the Veteran in April 2002 requesting 
that he specify whether or not he desired to appear at a personal 
hearing.  In a signed response received later that month, the 
Veteran indicated that he no longer wished to appear at a 
hearing.

In June 2002, the Board again denied entitlement to benefits 
under 38 U.S.C.A. § 1151 for disability claimed to have been 
incurred as a result of experimental treatment with 
radium/radiation at a VA medical facility in 1957.  The Board 
also denied entitlement to an evaluation in excess of 20 percent 
for a duodenal ulcer for the period from February 14, 1957, to 
April 7, 1959, and the period from July 1, 1961, to September 26, 
1994. 


In addition, the Board found, as it had in October 1999, that 
entitlement to an increased evaluation of 40 percent for a 
duodenal ulcer for the period from April 8, 1959, to March 8, 
1961, was warranted.  The Veteran subsequently appealed that 
decision to the Court.

In April 2003, the Veteran's attorney and the VA General Counsel 
filed a joint motion to vacate that portion of the June 2002 
Board decision which had denied entitlement to an evaluation in 
excess of 20 percent for a duodenal ulcer for the periods from 
February 14, 1957, to April 7, 1959, and from July 1, 1961, to 
September 26, 1994, and to remand those matters for 
readjudication. 

The parties also indicated that the Board had granted entitlement 
to a 40 percent rating for a duodenal ulcer from April 1959 to 
March 1961, and that the Court, therefore, lacked jurisdiction 
over that matter.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In addition, the parties moved for the Court to dismiss the 
Veteran's appeal as to the issue of entitlement to benefits under 
38 U.S.C.A. § 1151 for disability claimed to have been incurred 
as a result of experimental treatment with radium/radiation at a 
VA medical facility in 1957.

In an April 2003 Order, the Court granted the joint motion, 
vacated that portion of Board's June 2002 decision which denied 
entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer for the periods from February 14, 1957, to April 
7, 1959, and from July 1, 1961, to September 26, 1994, and 
remanded these issues to the Board for readjudication.  The 
Veteran's appeal to the Court as to the remaining issues was 
dismissed.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and the 
joint motion, and the Board remanded the case in January 2004 for 
additional processing to ensure compliance with the VCAA and its 
interpreting caselaw.   

In the interim, and as discussed in the January 2004 remand, a 
separate appeal was pending at that time with respect to the 
issue of entitlement to service connection for migraine 
headaches, claimed as secondary to service-connected duodenal 
ulcer.  A February 2004 Board decision, rendered by a Veterans 
Law Judge who is now retired, was completed with respect to that 
issue, and the Veteran subsequently appealed the decision to the 
Court.   

In a decision in July 2005, the Board denied entitlement to an 
evaluation in excess of 20 percent for a duodenal ulcer for the 
period from February 14, 1957, to April 7, 1959, and for the 
period from July 1, 1961, to September 26, 1994.

The Veteran filed another appeal with the Court, as to the July 
2005 decision.  The Briefs filed by all parties are of record.

In a decision in April 2007, the Court affirmed the Board's 2005 
decision to the extent that it denied an evaluation in excess of 
20 percent for the period from February 14, 1957, to April 7, 
1959; and remanded the issue shown on the first page of the 
present decision.  

In summary, the Court specifically found, in pertinent part, that 

The appellant does not identify, and the Court is 
likewise unable to find in the record, evidence 
submitted after the 1994 that is relevant to the 
disputed matter: the disability rating for the 
appellant' s condition . . . from July 1, 1961 to 
September 26, 1994, that the Board should have 
considered and discussed but did not.  
Specifically, the appellant's assertion that the 
Board failed to consider favorable evidence of 
record discussing his red blood count, is 
unavailing because the medical evidence relates to 
his condition in 1998 and later, and this appeal 
does not concern that period.


The Court further held, for reasons it discussed at length, that 
the appellant's argument that the examinations used in the 
decision were inadequate was not well-founded, and the Court 
found the examinations to be adequate.

However, the Court also noted that the appellant had argued that 
the Board failed to adequately consider all of the applicable 
provisions of the law, and cited some of those particular 
provisions which the appellant had argued had not been addressed.  
The Court concurred and vacated the Board's decision to that 
extent, remanding it for such consideration.

The case was remanded by the Board in April 2008 for development. 

In October 2008, the Board again remanded the case for a 
comprehensive SSOC to include a review, in pertinent part, of 

(a)  all of the pertinent evidence involved, specifically 
addressing all of the components of the gastrointestinal 
disability from symptoms, tests to include X-rays, and 
laboratory findings; and 

(b)  all pertinent and potentially applicable regulations 
relating to the rating of his gastrointestinal disability 
for the period from July 1, 1961, to September 26, 1994.  

(c)  In that regard, it is noted that the potentially 
relevant regulations and diagnostic codes changed during 
that time, and the Veteran might well be alternatively rated 
under any of the codes (not just DC 7308) for gastro-
intestinal disability, so each and every one of these, under 
old and new guidelines, MUST be included in both the 
notification letter (and/or attachments) and the SSOC.  
   
   This should include all those under the 7300 series, old 
and new, and any others which appear to be pertinent.  
   
   This should also consider schedular as well as 
extraschedular criteria. 
   
   He must be apprised of all pertinent criteria and given 
the opportunity to respond.
   
   
The Veteran was subsequently provided a detailed, all-
encompassing recitation of all the pertinent regulations 
commencing in 1959 to 1994, and the SSOC was both comprehensive 
and exhaustive, and cited the basic reasons that the evidence did 
not support a rating in excess of 20 percent based on any 
potentially applicable criteria.  

The Board notes that the Veteran has since provided further 
written arguments, some of which he has more recently again 
clarified.  He had repeatedly admonished that he will not "give 
up" his efforts to acquire increased compensation as long as he 
lives, and the Board appreciates his sincerity in his belief as 
to the veracity of his claim.  Nonetheless, (and keeping in mind 
the action taken herein to vacate the 2009 decision and issue the 
present decision), the Board finds that, however deficient prior 
developmental actions may have been, the most recent actions by 
the AMC/VARO have fully and satisfactorily rectified those; has 
now amply fulfilled and substantially complied with the 
requirements of the Board's directives; and the case is now 
appropriately before the Board for final appellate review based 
on the evidence of record, supported in the knowledge that all 
substantive and procedural due process has been effectuated in 
the Veteran's behalf.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held that the Board erred when it considered a 
claim in which the RO had not conformed to the dictates of an 
earlier Board remand.  However, also see Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall where 
Board's remand instructions were substantially complied with); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).

In November 2009, the Board denied the pending claim.

Since then the Veteran has submitted additional documentation and 
correspondence, including in the form of a motion to reconsider 
that November 2009 decision.  Recognizing that the Veteran is no 
longer represented; liberally construing his recent 
correspondence as alleging that he has been denied due process; 
and noting that the Board's findings may have been unclear as to 
amendments in the disability rating criteria pertinent to his 
claim; the undersigned will herein vacate the decision of  
November 2009 and address the appeal de novo. 

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDINGS OF FACT

1.  In the November 2009 decision by the Board, consideration was 
given to rating the Veteran's gastrointestinal disability for the 
time period in issue under previously effective and subsequently 
amended regulations; in so doing, there was insufficient clarity 
in comparing the clinical evidence of record under the older and 
the newer regulations.

2.  For the period from July 1, 1961, prior to November 1, 1962, 
the competent and probative evidence demonstrates that the 
Veteran's chronic gastrointestinal disability was never 
productive of symptomatology approximating moderately severe 
impairment, with some intercurrent episodes of abdominal pain at 
least once a month partially or completely relieved by ulcer 
therapy or mild and transient episodes of vomiting or melena; 
mild circulatory problems after meals with diarrhea and 
appreciable weight loss during this period is not shown.  

3.  For the period from November 1, 1962, to September 26, 1994, 
the competent and probative evidence demonstrates that the 
Veteran's chronic gastrointestinal disability was never 
productive of symptomatology approximating moderately severe 
disability, with demonstrable anemia and weight loss or recurring 
incapacitating episodes averaging 10 days or more in duration at 
least four or more time a year; mild circulatory problems after 
meals with diarrhea and weight loss during this period is not 
shown, and there is no confirmed diagnosis of alkaline gastritis; 
throughout the entire period, some rectal bleeding has been 
associated with hemorrhoids and vomiting with headaches, neither 
of which was due to his service-connected gastrointestinal 
disability. 


CONCLUSIONS OF LAW

1.  Vacatur of the decision of the Board issued on November 25, 
2009, denying entitlement to an evaluation in excess of 20 
percent disabling for the Veteran's chronic gastrointestinal 
disability from July 1, 1961, to September 26, 1994, is 
warranted.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.904(a)(2010).

2.  The criteria for an evaluation in excess of 20 percent for 
the Veteran's chronic gastrointestinal disability for the period 
from July 1, 1961, to September 26, 1994, are not met under any 
pertinent Diagnostic Code.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 4.1, 4.2. 4.7, 4.112, 4.114, all Codes in the 7200 and 
7300 series, and their respective earlier counterparts cited 
below). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur of November 2009 Board Decision

As noted previously, during the course of the current claim, 
numerous adjudications have taken place.  In the 2009 Board 
decision, the Veteran's gastrointestinal disability was evaluated 
under new and old regulations which were in effect during the 
time periods in issue.  The Veteran has asserted that the 
discussion therein was inaccurate, and the Board concedes that 
there was insufficient clarity in comparing the clinical evidence 
of record under the older and the newer regulations.

In addition, the Veteran has requested removal of the undersigned 
Veterans Law Judge from consideration of his case, on the basis 
of bias against him.  The undersigned would simply state that 
there is no bias held against the Veteran, and his case has been 
reviewed under the applicable laws and regulations with the 
intent to grant him any benefits to which he is lawfully 
entitled.

Finally, the veteran alleges that, "whenever" a veteran appeals 
to the Court from a decision of the Board, the VA General Counsel 
and the appellant's attorney prepare a joint motion for remand, 
the Court always grants their motion, and then the appellant's 
attorney is paid thousands of dollars under the Equal Access to 
Justice Act, with no benefit to the veteran.  In response it must 
be pointed out that, once a case is appealed to the Court, the 
Board has no role in either the conduct of the litigation or the 
awarding of attorney fees.  

The Board notes that the Veteran is no longer represented by an 
attorney or a veterans service organization, and is proceeding 
pro se in this matter.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative (if any), 
or on the Board's own motion, when there has been a denial of due 
process.  38 C.F.R. § 20.904.  In order to ensure due process and 
fully address the Veteran's concerns about his disability rating, 
the Board has decided to vacate its November 2009 decision.  

Increased Rating

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim, and 
this correspondence was sent to him initially after his claim and 
on subsequent occasions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

As to claims for increase, the U.S. Court of Appeals for Veteran 
Claims previously held that a detailed notice, tailored to the 
specific aspects of each claim, must be provided under 38 
U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Federal Circuit Court recently reversed 
that decision, holding that what is required is generic notice of 
the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment and 
earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  Vazquez-
Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 
4, 2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that the 
burden of proving harmful error must rest with the party raising 
the issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and encouraged 
abuse of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.  The Board finds that 
the content of letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  Any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was advised 
of the opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  The 
Board finds that the purpose behind the notice 




requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively in 
the processing of the claim.  He has indicated that he has no 
other information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that he has not identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of the current appeal, 
nor has he suggested in any way that there is any prejudice due 
to a lack of proper VA notice or assistance.

The appellant, in his numerous arguments over many years, has 
demonstrated actual knowledge of, and has acted on, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that appellant had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim). 

In this case, any absence of any information was harmless error 
and, to whatever extent the decision of the Court in Dingess, 
supra, requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability rating 
and effective date, the Board notes that such information was 
provided to the appellant.  Moreover, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA notices 
provided, and any presumption of error as to the first element of 
VCAA notice has been rebutted in this case.  See Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development as this would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

As noted above, for an increased-compensation claim 38 U.S.C.A. § 
5103(a) requires certain minimums as to notification and other 
matters.  Further notice is not required in this case because, 
upon review of the file, the Board finds that every effort has 
been made to inform the Veteran as to what is required for an 
increased rating and TDIU; and he has affirmatively indicated by 
his actions and words that he fully comprehends what is required.  
See Vazquez, supra. 


In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the 
symptoms in this case (for the period specifically involved as 
cited on the first page, and regardless of the specific 
diagnostic code utilized), have been relatively static throughout 
and staging is unnecessary.  

As noted in both Board and Court actions in the past, additional 
packets of records from prior to 1961 (other than relate to 
historical context) and since 1994 (and for that matter, any 
changes in regulations appertaining thereto) are not relevant to 
the resolution of the pending remaining appellate issue.

It should be noted that under 38 C.F.R. § 4.114, there have been 
no revisions in Diagnostic Codes (DCs) 7301, 7304, 7310, 7314, 
7215, 7216, 7322, 7323, 7324, 7333, 7337, 7340 and 7342 since 
1945. 

Prior to November 1962, ratings for peritoneal adhesions under DC 
1872 were at noncompensably disabling if mild, disabling 
episodes, infrequent, if any; 10 percent was assigned if 
moderate, with fairly frequent episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea), or abdominal 
distention.  A 30 percent rating was assigned if moderately 
severe with more frequent and prolonged episodes of pain, 
disturbance of motility and reflex disturbances or pylorospasm.  
A 60 percent rating was assigned if severe, aggravated form of 
the above symptoms with partial obstruction, following two or 
more major operations.  

Under DC 1872, peptic (duodenal or gastric) ulcers were rated as 
noncompensably disabling when healed without operations or where 
the operative stoma had ceased to function without disabling 
symptoms.  A 10 percent rating was assigned when there was a 
healed stoma functioning and with a slight or moderate symptoms 
necessitating care in diet or latent with only slight 
disturbances such as pain relieved by food alkalis, and 
occasional episodes of vomiting with long remissions.  A 30 
percent rating was assigned when moderately severe, with 
occasional moderate manifestations of the below-mentioned 
symptoms.  A 60 percent rating was assigned when severe, with 
disabling symptoms such as hemorrhage, hematemesis, visible or 
occult blood in the stools, marked gastric distress or pain, 
frequent vomiting without long remissions.  An 80 percent rating 
was assigned when above symptoms persisted after operation.  And 
a 100 percent rating was assigned after repeated operations.

Under DC 0620, marked gastroenteroptosis was rated as 10 percent 
disabling.

Under Code 0616, chronic gastritis was rated as noncompensably 
disabling.  

Under Code 1875, stomach resection was rated as for gastric 
ulcer, dependent on functional impairment.

Under Code 1876, stomach, stenosis, pyloric or cardiac, was rated 
for gastric ulcer dependent on functional impairment.

A myriad of other seemingly inapplicable ratings for this case, 
but for other gastrointestinal symptoms including cirrhosis, 
gallbladder problems, colitis, spleen disability, etc., were also 
cited under Diagnostic Codes 0288, 0262, 0264, 0261, 1877, 1878, 
0513, 0512, 0514, 1392, 0343, 0131.  

Under DC 1879, operative resection of a section of small or large 
intestines with interference with motility as rated as 40 percent 
disabling.  Under Code 1880, with the above complicated by severe 
peritoneal adhesions, a 60 percent rating was assignable.  Other 
alternative, herein inapplicable ratings were assignable for 
peritonitis, fistulae, rectal and anal sphincter control 
impairments, strictures or prolapses, hemorrhoids, etc.  Other 
alternatives were available for rating chronic liver and 
gallbladder disabilities under Codes 7345, 7318.


The schedular criteria for evaluating a duodenal ulcer were 
amended, effective April 8, 1959.  The revised criteria read as 
follows: 100% was assigned for pronounced; periodic or continuous 
pain unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss and is totally 
incapacitating.  A 60% rating is assigned when severe; same as 
above with less pronounced and less continuous symptoms with 
definite impairment of health.  A 40% is assigned when moderately 
severe; intercurrent episodes of abdominal pain at least once a 
month partially or completely relieved by ulcer therapy, mild and 
transient episodes of vomiting or melena.  A 20% rating is 
assigned when moderate; with episodes of recurring symptoms 
several times a year.  A 10% rating is assigned when mild; with 
brief episodes of recurring symptoms once or twice yearly under 
DCs 7305, 7306.

In November 1962, the criteria for evaluating duodenal ulcers 
were amended again. As of November 1, 1962, the criteria read as 
follows:  A 60% rating is assigned when severe; pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health.  A 
40% rating is assigned when moderately severe; less than above 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  A 20% 
rating is assigned when moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration; 
or with continuous moderate manifestations.  A 10% rating is 
assigned when mild; with recurring symptoms once or twice yearly 
under DC 7304 (gastric) or 7305 (duodenal).

A 10 percent evaluation is warranted for a mild marginal 
(gastrojejunal) ulcer with brief episodes of recurring symptoms 
once or twice yearly.  A 20 percent evaluation would require 
demonstrated evidence of a moderate marginal ulcer with episodes 
of recurring symptoms several times a year.  These symptoms 
include vomiting, recurring melena or hematemesis, and weight 
loss.  A 40 percent rating is for assignment when the ulcer is 
moderately severe, with intercurrent episodes of abdominal pain 
at least once a month partially or completely relieved by ulcer 
therapy, and with mild and transient episodes of vomiting or 
melena.  The next higher rating of 60 percent is assigned when 
the ulcer is severe, and the same as pronounced with less 
pronounced and less continuous symptoms with definite impairment 
of health.  A 100 percent schedular rating is assigned for ulcer 
disease which is pronounced, with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or a hematemesis, and weight loss, so as to 
render the individual totally incapacitated.  38 C.F.R. § 4.114, 
DC 7306.

Under Diagnostic Code 7307 chronic hypertrophic gastritis, with 
small nodular lesions, and symptoms is rated 10 percent 
disabling.  Chronic hypertrophic gastritis, with multiple small 
eroded or ulcerated areas, and symptoms, is rated 30 percent 
disabling.  Chronic hypertrophic gastritis, with severe 
hemorrhages, or large ulcerated or eroded areas, is rated 60 
percent disabling.  Atrophic gastritis, which is a complication 
of a number of diseases, including pernicious anemia, is to be 
rated on the underlying condition.  38 C.F.R. § 4.114.

Under DC 7308, a 20 percent rating is warranted for mild 
postgastrectomy syndrome with infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  A 40 percent rating is warranted 
for moderate postgastrectomy syndrome with less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent rating is assigned for severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, DC 7308.

Additional herein inapplicable Codes are provided for cirrhosis 
and liver injury residuals, stomach stenosis or injury, 
gallbladder problems.

Mild irritable colon is rated as noncompensably disabling.  
Moderate disability due to irritable bowel syndrome manifested by 
frequent episodes of bowel disturbance with abdominal distress 
warrants a 10 percent disability rating.  38 C.F.R. § 4.114, DC 
7319.  A 30 percent rating for irritable bowel syndrome requires 
severe disability manifested by diarrhea or alternating diarrhea 
and constipation with more or less constant abdominal distress.

Additional herein inapplicable Codes are available for 
distomiasis, enteritis, diverticulitis, colitis, etc.

Under old 38 C.F.R. § 4.112 (1995), minor weight loss or greater 
losses of weight for periods of brief duration are not considered 
of importance in rating.  Rather, weight loss becomes of 
importance where there is appreciable loss which is sustained 
over time.  Consideration is given to standard age, height and 
weight tables and to the individual's predominant weight pattern 
as reflected by the records.  Under new 38 C.F.R. § 4.112 (2008), 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for three 
months or longer.  "Baseline weight" means the average weight 
for the two-year-period preceding onset of the disease.  38 
C.F.R. § 4.112 (2009).

Under DC 7328, a 20 percent rating is warranted for symptomatic 
residuals with diarrhea, anemia and inability to gain weight.  A 
40 percent rating is warranted for definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including definite 
weight loss.  Finally, a 60 percent rating is warranted for 
marked interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by examination 
findings including material weight loss.  Again, additional 
herein inapplicable Codes are available for intestinal, rectal 
and anal impairment including hemorrhoids, etc.

Ratings under Diagnostic Codes 7301-7329, inclusive, 7331, 7342, 
7345 and 7348 inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the Code which reflects 
the predominant disability picture, with elevation to the next 
higher evaluation when the severity of the overall disability 
warrants such evaluation.


Under Diagnostic Code 7301 (peritoneum adhesions), a 
noncompensable rating is warranted when mild; a 10 percent rating 
is warranted for moderate adhesions with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation, perhaps 
alternating with diarrhea, or abdominal distension.  A 30 percent 
evaluation contemplates a "moderately severe" disorder with 
partial obstruction manifested by delayed motility of barium meal 
and less frequent and less prolonged episodes of pain.  A rating 
of 50 percent is available when severe with definite partial 
obstruction shown by X-ray, with frequent and prolonged episodes 
of severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer or operation 
with drainage.  Ratings for adhesions will be considered when 
there is history of operative or other traumatic or infectious 
process and at least two of the following: disturbances of 
motility, actual partial obstruction, reflux disturbances and 
presence of pain. 

Additional herein inapplicable Codes are available for hiatal 
hernia, pancreatitis, etc.  And, since it is not claimed that the 
Veteran has residual and symptomatic liver impairment, the 
various options for hepatitis and liver disabilities are 
inapplicable herein.

Under Diagnostic Code 7348, a vagotomy with pyloroplasty or 
gastroenterostomy, with a recurrent ulcer with an incomplete 
vagotomy warrants a 20 percent rating; with symptoms and a 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea warrants a 30 percent rating; or with 
demonstrably confirmative post-operative complications of 
stricture or continuing gastric retention warrants a 40 percent 
rating.  A recurrent ulcer should be rated under DC 7305, minimum 
rating 20 percent, and dumping syndrome should be rated under DC 
7308.  38 C.F.R. § 4.114, DC 7348, see Note.

38 U.S.C. § 7104 indicates that Board decisions must be based on 
the entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal 

Circuit has also held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

III.  Pertinent Factual Background and Analysis

Prior clinical records are in the file for comparative purposes.  
In fact, there are now 14 volumes of evidence, contained in two 
large full boxes, although most, if not all, of the clinical 
documentation for the specific period herein concerned has 
remained essentially unchanged from when the Board previously 
reviewed the case.  In that regard, the argument has been focused 
on the appropriate Codes to be utilized in the rating, rather 
than the raw data upon which such ratings might be addressed.

The earliest medical record during the period in question is from 
a VA Narrative Summary form dated in February 1957 when the 
Veteran was admitted to the VA hospital with complaints of 
recurring epigastric pain, which he reported as having occurred 
ever since his discharge from military service.  He indicated 
that his symptoms were relieved by eating, and that he had not 
experienced any bleeding, black stools, or hematemesis.  He 
reported that 6 months prior to his admission he had experienced 
a period of vomiting the food he ingested, but that the vomiting 
had not been so severe as to keep him away from work.  The week 
prior to that admission, he had experienced an exacerbation of 
his symptoms, as well as vomiting, and that a private physician 
had "put him on" milk and cream.  It was also recorded that the 
physician had sent the Veteran to a private hospital, where a 
duodenal ulcer was found.  From there, he was admitted to the VA 
hospital for further care.

Upon his admission to the VA facility, a physical examination 
revealed that the Veteran was in no acute distress, but that 
there was abdomen-epigastric tenderness, with some slight 
voluntary spasm.  A GI (gastrointestinal X-ray) series showed 
chronic deformity of the duodenal bulb, consistent with chronic 
inflammatory disease of the duodenum and an old duodenal ulcer.  
No ulcer crater was demonstrated.  During his admission, the 
Veteran was reportedly placed on a Gastric III diet which was 
soon advanced to a Gastric IV diet, in addition to "gelucil and 
probanthine."  It was noted that this treatment ultimately 
provided a complete relief of symptoms, and the Veteran was 
discharged from the hospital after 8 days.  The treating 
physician noted a final diagnosis of "[d]uodenal ulcer, 
moderately severe, treated, improved."

A "Certificate of Attending Physician" dated in April 1957 was 
completed by Dr. G.R., the private physician who apparently had 
treated the Veteran on February 6, 1957.  Dr. G.R. explained that 
the Veteran had come to him with complaints of weight loss and 
progressive epigastric pain, which was described as "crampy" in 
nature and aggravated by food intake.  The Veteran had reportedly 
described these symptoms as having started two years before.  Dr. 
G.R. indicated that physical examination was "not remarkable 
except for tenderness on deep palpation over epigastric and 
R.U.Q. [right upper quadrant] regions."  Dr. G.R. also indicated 
that X-rays taken several days later had revealed a niche in the 
center of the duodenal cap, which the physician believed to be 
due to an active ulcer.

The Board notes that there is no additional pertinent medical 
evidence of record until March 1961, at which time the Veteran 
was admitted to a private hospital, where he underwent a vagotomy 
and subtotal gastrectomy.

In June 1976, some 15 years after the March 1961 hospitalization 
and surgery, the Veteran was seen for complaints of episodes of 
headaches, followed by vomiting and sweating, which he described 
as being present "for years."  An examiner noted as his 
assessment that the Veteran's headaches had some elements of 
migraines.  It is not until after another 10 years elapsed, in 
1986, that there are additional records reflecting treatment for 
gastrointestinal problems.  These records show that there was 
occult blood noted in the Veteran's stool, and that, in July 
1986, he was referred to the GI Clinic.  During his consultation 
there, he reported the history of his gastrectomy in 
approximately 1960, but indicated he had experienced no symptoms 
since then.  At that time, the examiner found that the blood in 
the Veteran's stool was likely due to hemorrhoids.  

In August 1986, he underwent a sigmoidoscopy and 
esophagogastroduodenoscopy which revealed a small polyp at the 
descending colon, together with a small ulcer/erosion on the wall 
that divided the afferent and efferent loops. 

Subsequent medical records show that, in November 1986, the 
Veteran still had blood in the stool, and was complaining of 
migraines, vomiting, and flushing.  Following the 1961 surgery, 
his treating physician specifically found that his condition had 
approved.  

Thereafter, the record is negative for any additional complaints 
or treatment for gastrointestinal problems for the next twenty 
years. 

The Veteran did report a history of vomiting and sweating in June 
1976, symptoms reportedly accompanied by headaches, and the VA 
examiner noted an assessment of migraines.  There are no medical 
records indicating that he received treatment for symptoms that 
were attributed by any physician to his ulcer during that period.

In July 1986, he underwent an examination following the discovery 
of blood in his stool, and he specifically reported having 
experienced no gastrointestinal symptoms since his 1961 surgery.

There was occult blood noted in the Veteran's stool in July 1986 
which was determined to be secondary to hemorrhoids.  In August 
1986, he underwent a sigmoidoscopy and an 
esophagogastroduodenoscopy, which revealed the presence of a 
small polyp at the descending colon, together with a small 
ulcer/erosion on the wall that divided the afferent and efferent 
loops. 

Subsequent medical records show that, in November 1986, the 
Veteran still had blood in the stool, and was complaining of 
headaches.  An examiner again noted an impression of hemorrhoids 
and migraines, and it appears that the Veteran was informed that 
it was no longer considered necessary to follow up in the GI 
Clinic.


The following year, in September 1987, the Veteran received 
ongoing treatment for migraine headaches.  In May 1988 records, 
it was noted that the Veteran had "been in good health," but 
that a recent endoscopy had revealed the presence of an ulcer.  
The presence of the ulcer was again noted in October 1988, but 
treatment at that time appears to have been directed more toward 
the Veteran's low back complaints, as opposed to any 
gastrointestinal problems.  His weight at that time was recorded 
as 178 pounds. 

In records dated in April 1989, it was noted that the Veteran 
continued to take medication to treat his migraine headaches, but 
there was no discussion of problems specifically related to an 
ulcer or postgastrectomy syndrome. 

Records dated in September 1989 show that the Veteran was 
described as in general good health and, in December 1989, his 
migraines were described as "OK."  At that time, the Veteran 
reported experiencing pain in his left lower quadrant. 

Records dated in January 1990, which were prepared in regard to 
treatment of an inguinal hernia, reveal that the Veteran denied 
experiencing any melena, nausea, vomiting, or diarrhea. 

In July 1990, while being followed up for his hernia repair, it 
was noted that the Veteran complained of no other problems.

In December 1990, it was again noted that the Veteran experienced 
occasional migraines.  A July 1991 record noted that the Veteran 
reported that he felt well.  In October 1991, he reported that he 
had not taken any medication for his migraines in two weeks.  
Although he did not report any gastrointestinal complaints, it 
appears that occult blood was again found in the Veteran's stool. 

A colonoscopy performed in January 1992, in order to investigate 
the presence of occult blood in his stool, revealed the presence 
of a polypoid lesion, sigmoid diverticulosis, and internal 
hemorrhoids.  It was thought that the presence of blood may have 
been due to the hemorrhoids. 

In June 1992, however, the Veteran again underwent an 
esophagogastroduodenos-scopy and, while it revealed no evidence 
of a neoplasm, there was apparently a small amount of bleeding 
noted at the site of the 1961 surgery.  Immediately following 
this procedure, he reported experiencing headaches and vomiting.  
Thereafter, in October 1992, he was asymptomatic, with no 
complaints.  At the same time, he described his appetite and 
weight as good, and denied experiencing the presence of bright 
red blood from the rectum.

Medical records dated in October 1993 show that the Veteran had 
no complaints of abdominal pain, nausea, vomiting, hematemesis, 
or melena, and, in March 1994, it was noted that he reported he 
had not seen a doctor for three years. 

In records dated in August 1994, it was noted that the Veteran 
complained of experiencing a migraine headache approximately once 
per week, and, in September 1994, it was noted that he complained 
of sweat attacks, which usually occurred during work but had 
recently occurred at home.  Some symptoms were associable with 
his hypertension, instead of to any ulcer or residuals of ulcer 
surgery.

Upon careful review of the foregoing records, the Board is of the 
opinion that, even after 1976, when there is evidence of the 
Veteran receiving more regular treatment, the disability picture 
presented does not support the assignment of an evaluation in 
excess of 20 percent for his ulcer under any applicable criteria. 

Although these records do show that the Veteran had a small 
erosion noted in 1986, an ulcer in 1988, and bleeding noted at 
that site in 1992, much of the complaints and treatment noted 
during that time period appears to have been directed toward 
other health problems.  Moreover, shortly after the bleeding was 
noted at the site of the prior surgery, the Veteran reported no 
complaints, and his weight and appetite were considered good.

Based upon the above, it is reasonable to conclude that these 
records demonstrated no more than moderate impairment, due to 
intercurrent episodes of abdominal pain at least once a month, 
partially or completely relieved by ulcer therapy, or mild and 
transient episodes of vomiting or melena.  There is also no 
indication in these records that he suffered from anemia or 
weight loss, and there are no medical records showing that he 
experienced incapacitating episodes of ten days or more in 
duration.

In short, therefore, the criteria for a rating in excess of 20 
percent for his gastrointestinal symptoms, whether characterized 
as duodenal ulcer or otherwise, for the period in question are 
not met.

The Board has considered the Veteran's reports of having 
experienced recurring symptoms of vomiting throughout the two 
decades following his March 1961 surgery, and has considered were 
signed statements from several individuals, including a friend, 
his mother, his ex-wife, and a former sister-in-law, all of whom 
reported having witnessed him complaining of vomiting during that 
period.  In assessing the relative merits of this claim, the 
Board notes that although the Veteran and these other individuals 
are competent to testify as to his experiences and symptoms, 
where the determinative issue (as here) involves a question of 
medical causation or etiology, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this regard, there is medical evidence herein to 
support that the vomiting at that time was due to his migraines, 
not his gastrointestinal disability (just as the bleeding at 
other times was due to hemorrhoids, and/or his flushing or 
sweating attacks were due to his hypertension, and not the 
service-connected gastrointestinal disability).  

The evidence does not reflect that the Veteran or these other 
persons currently possess a recognized degree of medical 
knowledge that would render any opinions on medical diagnoses or 
causation competent.  In view of the highly probative evidence 
that is otherwise uncontroverted in the record by other medical 
evidence, the Board must conclude that the requested compensation 
benefits are not in order.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms, as opposed to medical causation).

However, even if it were assumed for argument's sake that the 
recurring vomiting or bleeding (absent demonstrable anemia or 
weight loss of any measurable amount as defined above) he 
experienced during this period was somehow attributable to his 
service-connected duodenal ulcer, and that it was not part and 
parcel with his headache or hemorrhoidal disorders as indicated 
by physicians, the Board believes that such recurring symptoms 
are still entirely consistent with no more than a 20 percent 
disability rating under the criteria in effect from April 8, 
1959, and under the rating criteria that became effective as of 
November 1, 1962, regardless of the diagnostic codes used.  
Indeed, as he argued before the Court, he underwent surgery in 
1961, but it is noteworthy that after that procedure he was 
relatively symptom-free for some time, and at no time did he 
reflect symptoms warranting a rating more than 20 percent under 
any diagnostic code. 

In an exhaustive effort to provide all potentially applicably 
schedular criteria (now having been accomplished), it must be 
noted that the basic underlying and fairly straightforward 
clinical findings have not been altered in any significant way 
for many years.  For long stretches of time (e.g., a period as 
long as 20 years), the Veteran apparently had no related symptoms 
at all.  And, even when he was having complaints, while the 
symptoms have ebbed and waned, they have never at any time been 
at a such an elevated level as to warrant an evaluation in excess 
of 20 percent regardless of the schedular criteria utilized.

Moreover, in exceptional cases where the schedular evaluation is 
found to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.

In the instant case, the Veteran has not reported, and record 
does not suggest, any interference with employment other than 
that contemplated within the regular schedular standards, or 
frequent periods of hospitalization due to the disability in 
issue.  There is no evidence that the service-connected 
gastrointestinal disability presented an unusual or exceptional 
disability picture for the time period in issue.  The Board finds 
that the Veteran's symptoms were consistent with the applicable 
criteria in the Rating Schedule.  The Court has held that, "if 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, the Board concludes that the question of an 
extraschedular rating has not been raised, and need not be 
further addressed herein.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Similarly, we note that, although a total disability rating based 
on individual unemployability (TDIU) claim may be part of an 
increased rating claim when such claim is raised by the record, 
the present appeal does not show any indication of a TDIU claim 
having been raised by the record during the time period 
considered herein.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009). 

Finally, the Board has considered whether the case calls for 
staged ratings for this service-connected disability, as the 
Court indicated can be done in this type of case, in Fenderson 
and Hart, supra.  However, upon reviewing the longitudinal record 
in this case, it is noted that the 20 percent assigned is 
reflective of his highest degree of impairment at any stage 
during the entire period on appeal, and staging is not warranted.  
In both schedular and extraschedular aspects of the case, a 
reasonable doubt is not raised and the evidence is not equivocal.


ORDER

The November 25, 2009, Board decision denying entitlement to an 
evaluation in excess of 20 percent disabling for the Veteran's 
chronic gastrointestinal disability from July 1, 1961, to 
September 26, 1994, is vacated.


[Continued on Next Page]

Entitlement to a disability evaluation in excess of 20 percent 
for the Veteran's chronic gastrointestinal disability from July 
1, 1961, to September 26, 1994, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


